Exhibit 2.1


REAL ESTATE PURCHASE AND SALE AGREEMENT


NO. 510-2.05-0310


(WITHOUT EARNEST MONEY PROVISION)


ESCANABA MICHIGAN TIMBERLANDS


        THIS REAL ESTATE PURCHASE AND SALE AGREEMENT (this “Agreement”) is made
and entered into this 30th day of September, 2005 by and between ESCANABA TIMBER
LLC, a Delaware limited liability company whose principal business address is
Courthouse Plaza N.E., Dayton, Ohio 45463 (“Seller”), and PLUM CREEK
TIMBERLANDS, L.P., a Delaware limited partnership whose address is 999 Third
Avenue, Suite 4300, Seattle, Washington 98104 (“Purchaser”).

        The parties agree to the following terms and conditions:

        1.    Timberlands and Other Property to be Acquired.

                1.1.    Description of Assets. In consideration of the mutual
covenants set forth in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, and
subject to all terms of this Agreement, Seller agrees to sell and convey to the
Purchaser and the Purchaser agrees to purchase from the Seller and take title to
the following:

                        (a)    Real Property. That certain real property
situated in Alger, Baraga, Chippewa, Delta, Dickinson, Houghton, Iron, Luce,
Mackinac, Marquette, Menominee, Ontonagon and Schoolcraft Counties, Michigan as
legally described on Exhibit A attached hereto and incorporated herein by this
reference as though fully set forth (the “Property”), including Seller’s rights,
privileges, advantages, and appurtenances thereunto belonging or in any way
appertaining thereto, but only to the extent belonging and appertaining to the
Property, including but not limited to all of Seller’s right, title, and
interest (i) in and to all merchantable, pre-merchantable and unmerchantable
timber, growing, lying, standing or felled, and located on the Property; (ii) in
and to any mineral, sand, oil, gas, hydrocarbon substances and gravel and other
rights on and under the Property which have not previously been reserved,
severed or conveyed by Seller or Seller’s predecessors in interest; (iii) all
rights of Seller in and to any development rights, air rights, water, water
rights, ditch and ditch rights appurtenant to the Property but subject to the
exceptions and reservations described in this Agreement; and (iv) any and all
buildings, garages, or other structures located upon the Property. A schedule of
Seller’s GIS map tract numbers is attached hereto as Exhibit A-1.

                        (b)    Contracts. The contracts relating to the
operation of the Property, including without limitation operating contracts,
stumpage contracts, leases, permits, licenses, governmental consents and
agreements, approvals and clearances, agreements for construction of roads or
other improvements, rights under any payment, performance, or bonds relating to
or associated with the Property and identified on Schedule 1.1(b) attached
hereto and hereby made a part hereof, to the extent assignable (hereinafter, the
“Contracts”).

                        (c)    Access Rights and Easements. All rights of Seller
in and to any access rights, rights-of-way and easements appurtenant to the
Property, to the extent assignable (hereinafter, “Access Rights and Easements”).

                        (d)    Personal Property. The personal property listed
on Schedule 1.1(d) attached hereto and hereby made a part hereof, including,
without limitation, Seller’s maps, property books, aerial photos, plans,
drawings, specifications, renderings, engineering studies, biological studies
particular to the Property, grading or drainage studies, environmental and
hazardous waste studies and reports and related data and materials in Seller’s
possession relating to the Property, furniture or office equipment located
within any buildings or structures, other personal property and equipment used
by Seller in its Michigan operations, including but not limited to owned
vehicles, road equipment, trailers, and snowmobiles; and timber inventory, GIS
and IFMS data with respect to the Property (not including proprietary software);
and the inventory of sawlogs owned by Seller and located at the Escanaba Paper
mill yard or Bovine yard (“Log Inventory”) (the “Personal Property”). Purchaser
shall reimburse Seller on a post-closing basis the log and haul costs associated
with the Log Inventory. Not later than December 1 (or 15 days after the Closing
Date, whichever is later), Seller shall provide detailed summaries of the log
and haul costs associated with the Log Inventory. Purchaser may ask for such
additional documentation as may be reasonably necessary to verify Seller’s
summaries. Purchaser shall reimburse Seller within one week after Purchaser
receives the information requested.

                1.2.    Assets. The Property, Contracts, Access Rights and
Easements and Personal Property are sometimes collectively referred to as the
“Assets”. Seller and Purchaser agree that the allocation of the Purchase Price
among the Assets for federal income tax purposes (land, timber, and personal
property) shall be agreed upon in good faith by the parties between execution
hereof and Closing and the parties shall utilize the agreed-upon allocation on
for all income tax purposes for this transaction.

                1.3.    Excluded Assets. All assets of Seller not referred to in
Section 1.1 (the “Excluded Assets”) shall be retained by Seller, and shall not
be transferred to or purchased by Buyer. Without limiting the generality of the
foregoing, Buyer shall not purchase from Seller: cash, accounts, accounts
receivable, prepaid items, credits and deposits, claims and rights of action,
permits not related to the operation of the Property , pension or other employee
benefit plans, personnel files, trademarks, trade names or other intellectual
property, claims for tax refunds, any rights of Seller pursuant to the
litigation captioned as Escanaba Timberlands, LLC v. Upper Peninsula Power
Company, Inc., et al., 05-42628-NZ, any rights of Seller under the Allocation
and Services Agreement, dated as of April 30, 2005, between Seller and NewPage
Corporation; and the vehicles that are subject to any leases that are not being
assumed by Purchaser. The foregoing notwithstanding, any performance bonds or
performance deposits being held by Seller for the benefit of any Contract (other
than the Fiber Supply Agreement between Escanaba Timber LLC and Escanaba Paper
Company, a Michigan corporation (“Escanaba Paper”), dated as of May 2, 2005)
shall be assigned to Purchaser at Closing.

                1.4.    Assumed Liabilities. As partial consideration for
consummation of the transactions contemplated hereby, at the Closing, Purchaser
shall assume and agree to thereafter perform when due and discharge, and
indemnify and hold Seller harmless with respect to, the following liabilities
and obligations of Seller with respect to the Timberlands (the “Assumed
Liabilities”):

                        (a)     all obligations and liabilities for personal
property taxes, ad valorem property taxes pertaining to the Property or other
Assets relating to any period on or after the Closing Date;

                        (b)     those liabilities, obligations, costs and
expenses arising out of or relating to the Contracts, Access Rights, Easements
and Personal Property on or after the Closing Date;

                        (c)     all obligations undertaken by Purchaser pursuant
to the other provisions of this Agreement.

                2.    Purchase Price. The purchase price for the Assets is
$345,000,000 (the “Purchase Price”). The Purchase Price is subject to adjustment
pursuant to Sections 5(b) and 9 hereof. The Purchase Price shall be payable by
wire transfer of immediately available funds in lawful money of the United
States on the Closing Date to an account or accounts designated by Seller within
two (2) business days prior to the Closing Date.

                3.    Time and Place of Closing. The closing of the transactions
contemplated hereby (the “Closing”) shall occur November 15, 2005; provided,
however, that the Closing may be extended pursuant to Section 10(c) hereof. TIME
IS OF THE ESSENCE as to Purchaser’s and Seller’s obligations in respect of the
Closing. The Closing shall take place at the offices of Seller’s counsel,
Schulte Roth & Zabel LLP, located at 919 Third Avenue, New York, New York 10022.
Notwithstanding the foregoing, Seller shall have the right to reasonable
extensions of the Closing Date and the Drop Dead Date (as hereinafter defined),
from time to time, in order to remove any Unacceptable Encumbrances (as
hereinafter defined). The date of Closing is hereinafter referred to as the
“Closing Date”.

                4.    Condition of Title and Title Insurance.

                        (a)        Purchaser acknowledges that prior to the date
hereof Seller has provided to Purchaser copies of Seller’s title policies
(hereinafter, “Seller’s Title Policies”), together with legible copies of all
encumbrances and exceptions described therein, as follows:

First American Title Insurance Company Policy Number and Date:


Alger County NCS-126410-MI-1-i May 25, 2005 Baraga County NCS-126410-MI-1-N May
25, 2005 Chippewa County NCS-126410-MI-1-o May 25, 2005 Delta County
NCS-126410-MI-1-k May 25, 2005 Dickinson County NCS-126410-MI-1-j May 24, 2005
Houghton County NCS-126410-MI-1-p May 27, 2005 Iron County NCS-126410-MI-1-m May
27, 2005 Luce County NCS-126410-MI-1-q June 1, 2005 Mackinac County
NCS-126410-MI-1-g May 25, 2005 Marquette County NCS-126410-MI-1-d May 27, 2005
Menominee County NCS-126410-MI-1-f May 25, 2005 Ontonagon County
NCS-126410-MI-1-l May 27, 2005 Schoolcraft County NCS-126410-MI-1-h May 25, 2005

        

                        (b)        Purchaser may obtain, at Purchaser’s expense
as soon as possible after the date of this Agreement, updated title commitments
from Stewart Title Company or any other national title insurer selected by
Purchaser (the “Purchaser’s Title Company”); provided the obtaining of such
updated title commitments shall not be a condition to Closing. The parties
hereto acknowledge that Purchaser has ordered such updated title commitments
(each, a “Title Update”), and Purchaser hereby agrees to promptly provide Seller
with copies of all such Title Updates (including all back-up materials received
therewith), as and when received from Purchaser’s Title Company. If a Monetary
Encumbrance arises on a Title Update as to any tract of Property, Purchaser
hereby agrees that it must notify Seller of same, in writing, and raise such
Monetary Encumbrance as an Unacceptable Encumbrance on or before the date that
is ten (10) days after the date of such Title Update.

                        (c)        At Closing, Seller shall cause the following
encumbrances to be discharged and removed from title affecting the Property in
each county in which the Property is located (collectively, the “Unacceptable
Encumbrances”):

                                (i)        Memorandum of Fiber Supply Agreement
between Escanaba Timber LLC, a Delaware limited liability company and Escanaba
Paper Company dated as of May 2, 2005;

                                (ii)        Mortgage, Security Agreement,
Assignment of Rents and Leases, Fixture Filing, As-Extracted Collateral Filing
and Timber to be Cut Filing (the “Mortgage”) from Escanaba Timber LLC, a
Delaware limited liability company to General Electric Capital Corporation
(“GECC”), as Collateral Agent, dated as of May 2, 2005; and

                                (iii)        UCC Financing Statement (“UCC”)
from Escanaba Timber LLC, Debtor, in favor of General Electric Capital
Corporation, as Collateral Agent, Secured Party; it being acknowledged and
agreed that a payoff letter from GECC or other arrangement reasonably
satisfactory to the Purchaser’s Title Company shall be sufficient to eliminate
the Unacceptable Encumbrances identified in (ii) and (iii) of this Section 4(c).

                                (iv)        Any other monetary encumbrances
knowingly recorded by Seller between the date of the Seller’s Title Policies and
the Closing Date (“Monetary Encumbrances”).

                        (d)        Other than the Unacceptable Encumbrances,
Purchaser has no objections to the matters contained in Seller’s Title Policies.

                        (e)        At Closing, Seller shall execute and deliver
to Purchaser’s Title Company such affidavits dated as of the Closing in the form
attached hereto as Exhibit B, to remove standard exceptions that may have
affected the Property from the date of the Seller’s Title Policies to Closing.

                        (f)        Seller has provided Purchaser with copies of
either the blank standard form agreements used by Seller to create encumbrances
entered into in writing by Seller but not of record that affect the Property
that Seller anticipates would survive Closing, or copies of the actual
agreements (the “Temporary Encumbrances”), all of which are identified on
Schedule 4(f) attached hereto. Purchaser agrees to accept the Assets subject to
the Temporary Encumbrances, without adjustment or reduction of the Purchase
Price. At Closing, Seller shall assign and Purchaser shall assume Seller’s
rights, duties, obligations and liabilities under the Temporary Encumbrances
accepted by Purchaser pursuant to an instrument (the “Assignment and Assumption
Agreement”) substantially in the form attached hereto as Exhibit C. Any income
from the Temporary Encumbrances shall be pro-rated to the Closing Date. Notices
of such assignment and assumption shall be executed by Seller and Purchaser at
Closing and mailed to the third party benefiting from the Temporary
Encumbrances. Seller shall update the Schedules at Closing as may be necessary
to accurately reflect the Temporary Encumbrances to be assigned by Seller and
assumed by Purchaser hereunder.

                        (g)        At Closing, the Seller shall execute and
deliver to Purchaser a special warranty deed (each, a “Deed”) for each county in
which the Property is located, warranting title against the claims of all
persons claiming by, through or under Seller, but against none other. The Deed
shall be free of encumbrances or defects except (i) such encumbrances or defects
that may attach after the applicable Closing Date through any person other than
the Seller, (ii) the Temporary Encumbrances, and (iii) the Schedule “B”
Exceptions to Seller’s Title Policies, together with any additional exceptions
described in Schedule “B” to Purchaser’s Title Updates (other than Monetary
Encumbrances); provided, however, that the Temporary Encumbrances shall not
appear in the Deeds or any exhibits thereto to be placed of record. Purchaser
agrees for itself and on behalf of its successors and assigns that it shall not
have any claim against Seller pursuant to Seller’s covenant of title described
in the Deeds as a result of the existence of the Temporary Encumbrances and
agrees to indemnify and hold Seller harmless from and against all future claims
by Purchaser’s successors or assigns (including, without limitation, any title
company making any such claim) with respect to the existence of the Temporary
Encumbrances. This indemnity obligation shall survive Closing and shall not
merge into the Deeds. The Deeds shall be in the form attached hereto as Exhibit
D and incorporated herein by reference as though fully set forth.

                5.    Inspection; Condition of Property; Subsequent Acts.

                        (a)     Subject only to Seller’s representations and
warranties expressly set forth herein and in the Deeds and Assignment and
Assumption Agreement, as limited by the limitations on survival of, and other
limitations on, such representations and warranties contained herein or in the
Deeds or in the Assignment and Assumption Agreement, Purchaser accepts the
Assets “as is” and “where is, ” with all faults and subject to all defects and
conditions, known or unknown, at Purchaser’s risk and without adjustment to or
reduction of the Purchase Price. Seller has no obligation to repair or make any
improvements to the Property. Purchaser acknowledges that full inspection of the
Property has been made or will have been made by the Closing Date and that
neither Seller nor its agents, officers, employees or assigns shall be held to
have made any representation, warranty or covenant respecting the condition of,
or otherwise with respect to, the Property or any improvements thereon or any of
the other Assets, nor shall Purchaser or Seller or the assigns of either be held
to have made any covenant or agreement for alterations, improvements or repairs
or otherwise with respect to the Assets unless the covenant or agreement relied
on is contained in writing in this Agreement. Purchaser acknowledges and agrees
that any documents, cruises, compilations, timber inventories, environmental
audits, assessments, surveys, plans, specifications, reports and studies (the
“Information”) made available to Purchaser by Seller, including without
limitation all such Information as constitutes part of the Personal Property,
are or have been provided without any representation, and Seller makes no
representation or warranty whatsoever with respect to the accuracy or
completeness of, or otherwise with respect to, the Information. Without limiting
the generality of the foregoing, SELLER EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTY
OF MERCHANTABILITY, AS WELL AS ANY WARRANTY WHATSOEVER WITH RESPECT TO THE
MARKETABILITY, HARVESTABILITY, AGE, SPECIES MIX, SITE CLASSIFICATION, BOUNDARIES
OF THE TIMBER OR THE PROPERTY, QUANTITIES, TIMBER GRADES, OR QUALITY OF ANY
TIMBER ON THE PROPERTY OR ACCESS, UTILITIES, ZONING, ACREAGE OR SOILS STABILITY
OR CONDITIONS.

                        (b)     Between the date of this Agreement and the
Closing Date, Seller shall maintain and keep the Property in substantially the
same condition as existed on the date of this Agreement, except Seller shall
have the right to continue to cut timber pursuant to its May 1 through November
15, 2005 harvest plan (the “Harvest Plan”). The following chart illustrates the
Harvest Plan and the values associated with the Harvest Plan:


Product $/Ton Plan Volume (tons) Total Plan Value         Hardwood/Aspen
Pulpwood $10.00 303,750  $3,037,500  Softwood/Pine Pulpwood $13.00 42,650 
$   554,450  Hardwood Sawtimber $86.00 44,550  $3,831,300  Softwood Sawtimber
$26.00 14,080  $   366,080  Totals 405,030 $7,789,330

        

        In the event Seller harvests timber between May 1 and November 15, 2005,
the total value of which is in excess of $7,789,330 based on the above values
(it being understood and agreed that total value shall be determined on an
aggregate basis taking into account all Products and not on a Product basis),
Seller shall reimburse Purchaser on a post-closing basis for the value of such
excess timber so harvested. Not later than December 1, 2005 (or within fifteen
days of Closing, whichever is later), Seller shall provide copies of wood
resource reports, together with a check to evidence the value of any excess
timber harvested (if any). Purchaser shall have ten (10) business days from
Purchaser’s receipt of the wood resource reports to audit its findings and must
notify Seller within such ten business day period of any discrepancies Purchaser
believes exists. The parties agree to work together in good faith to resolve any
such discrepancies. In the event Seller harvests less than the total value of
the timber listed above, Purchaser shall not be required to reimburse Seller for
the value of any such timber.

                        (c)        Seller has identified the following volumes
of timber to be harvested for the period from November 16 through December 31,
2005: 68,250 tons of Hardwood/Aspen Pulpwood; 9,350 tons of Softwood/Pine
Pulpwood; 8,250 tons of Hardwood Sawtimber; and 2,350 tons of Softwood
Sawtimber. In the event Closing occurs subsequent to November 15, 2005, the
parties agree to pro-rate these volumes for the number of days between November
15, 2005 and the date Closing actually occurs for purposes of determining the
post-Closing adjustment, if any, for timber volumes harvested in excess of the
Harvest Plan and the volumes described in this Section 5(c).

                        (d)        Further, Seller shall at Seller’s sole cost
and expense manage and maintain the Property to a commercially reasonable
standard and shall continue to conduct silvicultural and road maintenance
activities to a commercially reasonable standard pursuant to Seller’s standard
operational plans and budget, subject to the provisions of this paragraph.
Seller shall not willfully permit others, and shall use commercially reasonable
efforts to prevent others, from removing any timber, harvestable crops,
improvements, or other items from the Property other than as provided in the
Harvest Plan or as specifically agreed in writing by Purchaser. Further, Seller
may not encumber the Property, except in connection with harvesting pursuant to
the Harvesting Plan and except for easements, recreational leases and other
agreements entered into in the ordinary course of Seller’s business (the
“Additional Encumbrances”), without the prior written consent of Purchaser,
which consent cannot be unreasonably withheld or delayed; provided, however,
that Seller shall promptly provide Purchaser with copies of any Additional
Encumbrances. Certain costs incurred by Seller shall be reimbursable by
Purchaser at Closing as follows:

                                (i) If Seller intends to seek reimbursement from
Purchaser for the cost of extraordinary site preparation, planting, herbicide
treatment, or any other silvicultural activity that is outside the scope of
usual and customary activity in the normal course of Seller’s business, Seller
shall submit its plans for any such site preparation, planting, herbicide
treatment, or a silvicultural activity to Purchaser for prior approval, such
approval to not be unreasonably withheld. Seller shall provide Purchaser at
least ten (10) business days’ notice of any such planned activity and its
associated costs to Purchaser. If Purchaser objects to such activity, Purchaser
shall notify Seller in writing of the objection within five (5) business days of
receipt of the notice in which event Seller may conduct the activity at Seller’s
sole cost and expense. In the event Purchaser does not object, Purchaser shall
be deemed to have approved the activity and Seller shall have the right to be
reimbursed by Purchaser at Closing for such activity. Seller shall pay for such
silvicultural activity conducted prior to Closing; provided, however, that
Seller shall receive a credit at Closing (in the form of an increase in the
Purchase Price) for all costs actually expended for extraordinary reforestation
and silvicultural activity that has been previously approved by Purchaser.

                                (ii) If Seller intends to seek reimbursement
from Purchaser for the cost of extraordinary capital improvements (including
without limitation road installation but not ordinary repair and maintenance)
that are planned to be performed on any portion of the Property prior to
Closing, Seller shall submit any plans for capital improvements to Purchaser for
prior approval, such approval to not be unreasonably withheld. Seller shall
provide Purchaser at least ten (10) business days notice of any such planned
activity and its associated costs to Purchaser. The cost to Purchaser shall be
limited to the amount of the cost to be amortized over the remaining beneficial
life of the capital improvement excluding the amortization amount for the
current year (the “Cost”). If Purchaser objects to such activity, Purchaser
shall notify Seller in writing of the objection within five (5) business days of
receipt of the notice or Purchaser shall be deemed to have approved the activity
and Seller shall have the right to be reimbursed by Purchaser at the Closing for
the cost of the planned activity. Seller shall pay for such activity conducted
prior to each Closing; provided, however, that Seller shall receive a credit at
Closing (in the form of an increase in the Purchase Price) for the Cost of each
activity that has been approved by Purchaser.

                        (e)        Purchaser acknowledges that Seller has
provided to Purchaser, as part of the Information, subject to all
confidentiality and other restrictions to which the same are subject and without
representation or warranty whatsoever, copies of the environmental audits,
assessments or reports pertaining to the Property listed on Schedule 5(c)
annexed hereto (the “Existing Environmental Reports”).

                        (f)        Transitional Services. Upon notification by
Purchaser not later than November 1, 2005, Seller agrees to provide to Purchaser
office space and support services and/or equipment for the period from Closing
until not later than December 31, 2005; provided, however, that Seller shall
provide such space and services at the Bovine yard until not later than June 30,
2006. Seller and Purchaser shall negotiate in good faith the compensation for
any such space, services and/or equipment.

                6.    Representations and Warranties of Seller. Seller
represents and warrants to Purchaser as of this date and as of the Closing Date:

                        6.1.    Organization. Seller is a Delaware limited
liability company which is duly organized and validly existing under the laws of
the State of Delaware.

                        6.2.    Good Standing. Seller is qualified to conduct
business in the State of Michigan.

                        6.3.    Power and Authority for Transaction. Seller has
the limited liability company power and authority to execute, deliver and
perform this Agreement and the transactions contemplated herein in accordance
with the terms hereof.

                        6.4.    Authorization; No Violation or Conflicts. The
execution and delivery by Seller of this Agreement and the due consummation of
the transactions contemplated herein have been duly and validly authorized by
all necessary limited liability company actions on the part of Seller and this
Agreement constitutes a valid and legally binding agreement of Seller except as
enforceability may be limited by bankruptcy, insolvency, and other similar laws
affecting claims and rights generally and of general equitable principles.
Neither the execution and delivery of this Agreement by Seller nor the
consummation by Seller of the transactions contemplated herein constitute a
violation of Seller’s certificate of formation, operating agreement or other
organizational documentation or agreements or, to Seller’s knowledge (as
hereinafter defined), and except as set forth in Schedule 6.4, result in the
breach of, or the imposition of any lien on any assets of Seller pursuant to, or
constitute a default under, any indenture or bank loan or credit agreement, or
other agreement or instrument to which Seller is a party or by which it or any
of its properties may be bound or affected. Except as set forth in Schedule 6.4,
and except for any consents, approvals, or authorizations which will have been
obtained or actions which will have been taken on or prior to the Closing Date,
no consent, approval, authorization or action by any governmental authority or
any person or entity having legal rights against or jurisdiction over Seller is
required in connection with the execution and delivery by Seller of this
Agreement or for consummation by Seller of the transactions contemplated herein.

                        6.5.    No Defaults. To Seller’s knowledge, the
Contracts and Access Rights and Easements are valid and in full force and effect
except as set forth in Schedule 6.5 or as would not materially and adversely
affect the Assets. To Seller’s knowledge, neither Seller nor any other party
thereto is in material breach of any material provision of, or is in default in
any material respect under, the terms of any Contract or Access Right or
Easement.

                        6.6.    Condemnation Proceedings. Seller has not
received written notice of any condemnation proceeding affecting the Property.
To Seller’s knowledge, no condemnation proceeding is pending or has been
threatened in writing which would materially preclude or impair the use of the
Property for the purposes for which it is currently used.

                        6.7.    Environmental Matters. To Seller’s knowledge,
except as set forth on Schedule 6.7:

                        (a)        the Property has not at any time been used
for the generation, transportation, management, handling, treatment, storage,
manufacture, emission Disposal, Release or deposit of any Hazardous Substances
or fill or other material containing Hazardous Substances in violation of levels
allowed under applicable Environmental Laws;

                        (b)        there are no underground storage tanks on the
Property and there are no Releases of Hazardous Substances from any underground
storage tanks on the Property; and

                        (c)        Seller has not received written notification
from any third party, including but not limited to governmental agency alleging
that the Property is not materially in compliance with applicable Environmental
Laws.

        Subject to Seller’s warranty set forth in this Section 6.7, the
liability against Seller for which Seller remains responsible pursuant to the
terms of this Agreement, Purchaser releases and forever discharges Seller from
all costs, losses, liabilities, obligations and claims, of any nature
whatsoever, known and unknown, that Purchaser has against Seller, may have or
that may arise after the Closing Date based in whole or in part upon (i)
Seller’s failure to comply with any Environmental Laws applicable to the Assets
or (ii) the presence, Release or Disposal of any Hazardous Substance, solid
waste, or any other environmental contamination on, within, or from the Property
before, as of, or after the Closing Date. The above-referenced release does not
cover or apply to any statutory or common law claim for contribution or
indemnity that may arise to the extent Purchaser suffers any liabilities or
obligations from future claims of any third party (private or government).

        As used herein, the term “Environmental Laws” shall mean all applicable
federal, state or local laws, rules, regulations, governmental permits or other
binding determinations of any governmental authority relating to or addressing
the environment, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act, as amended (“CERCLA”), and the
Resource Conservation and Recovery Act, as amended (“RCRA”), the Toxic
Substances Control Act, as amended (“TSCA”), the Clean Water Act, as amended
(“CWA”), the Clean Air Act, as amended (“CAA”), and the Oil Pollution Control
Act of 1990, as amended (“OPA”). As used herein, the terms “Hazardous Substance”
and “Release” (as it relates to the release of hazardous substances as opposed
to the release of claims) have the meanings specified in CERCLA and the terms
“Solid Waste” and “Disposal” (or “Disposed”) have the meanings specified in
RCRA. If either CERCLA or RCRA is amended to broaden the meaning of any term
defined thereby, the broader meaning shall apply to this Section 6.7 after the
effective date of the amendment. Moreover, to the extent that applicable State
law establishes a meaning for “Hazardous Substance,” “Release,” “Solid Waste,”or
“Disposal” that is broader than that specified in either CERCLA or RCRA, the
broader meaning shall apply.

                        6.8. Suits, Actions or Proceedings. Except as disclosed
in Schedule 6.8, to Seller’s knowledge, there is (i) no court or administrative
judgment or order which materially and adversely affects the Assets or Seller’s
current operation thereof; and (ii) no legal, administrative or other suit,
action, proceeding or arbitration, or governmental investigation pending or
threatened which would reasonably be expected to materially and adversely affect
the Assets or Seller’s current operation thereof. There is no suit, action,
arbitration or other proceeding pending or, to Seller’s knowledge, threatened
before any court or governmental agency, which may result in the restraint or
prohibition of the consummation of the transactions contemplated by this
Agreement.

                        6.9. Compliance. Except as disclosed on Schedule 6.9 and
to Seller’s knowledge, Seller has not received written notification from any
governmental agency during the period of Seller’s ownership of the Assets
alleging that the Property or other properties comprising the Assets are not in
compliance with applicable laws (other than environmental laws which are covered
in Section 6.7), except as would not materially and adversely affect the Assets.
To Seller’s knowledge and except as disclosed in Schedule 6.9, there are no such
violations relating to the use of the Property.

                        6.10 .Disposition of Assets. Since May 1, 2005, Seller
has not harvested, nor has Seller knowingly permitted the harvest of, any
portion of the Property, nor has Seller disposed or contracted for the disposal
or sale of any of the Property, other than rights of way and easements in the
ordinary course of business, except as set forth on Schedule 6.10 or except
pursuant to Seller’s Harvest Plan.

                        6.11. Real Property. The Property as legally described
on Exhibit A attached hereto is a true and complete list of all real property
owned by Seller in the State of Michigan. Since the date of the Seller’s Title
Policies, Seller has not willingly or knowingly caused any monetary encumbrances
to be recorded against the Property except the Unacceptable Encumbrances nor has
Seller entered into any agreement affecting title to the Property outside the
ordinary course of Seller’s business.

                7. Representations and Warranties of Purchaser. Purchaser
represents and warrants to Seller that as of this date and as of the Closing
Date:

                        7.1. Organization. Purchaser is a limited partnership
and is duly organized and validly existing and is in good standing under the
laws of the State of Delaware and has full power and authority to carry out its
business as now conducted, to enter into this Agreement and to carry out the
transactions contemplated herein in accordance with the terms hereof.

                        7.2. Good Standing. Purchaser is qualified to conduct
business and is in good standing in the State of Michigan.

                        7.3. Power and Authority for Transaction. Purchaser has
the power and authority to execute, deliver and perform this Agreement and the
transactions contemplated herein in accordance with the terms hereof.

                        7.4. Authorization; No Violation or Conflicts. The
execution and delivery of this Agreement by Purchaser and the due consummation
of the transactions contemplated herein have been duly and validly authorized by
all necessary action on the part of Purchaser, and this Agreement constitutes a
valid, enforceable and legally binding agreement of Purchaser. Neither the
execution and delivery of this Agreement by Purchaser nor the consummation by
Purchaser of the transactions contemplated herein, alone or with the passage of
time do or will conflict with or constitute a violation of Purchaser’s
partnership agreement or other organizational documentation or agreements or
result in the breach of, or the imposition of any lien on any assets of
Purchaser pursuant to, or constitute a default under, any indenture or bank loan
or credit agreement, or other agreement or instrument to which Purchaser is a
party or by which it or any of its properties may be bound or affected or
violate any judgment, order, decree, law, statute or governmental restriction or
require any filing with or obtaining any permit, authorization or consent from,
any governmental or regulatory authority. Except for consents, approvals, or
authorizations which will have been obtained or actions which will have been
taken on or prior to the Closing Date, no consent, approval, authorization or
action by any governmental authority or any person or entity having legal rights
against or jurisdiction over Purchaser is required in connection with the
execution and delivery by Purchaser of this Agreement or for consummation by
Purchaser of the transactions contemplated herein.

                        7.5. Suits, Actions or Proceedings. There is no suit,
action, arbitration or other proceeding pending or to Purchaser’s knowledge (as
hereinafter defined) threatened before any court or governmental agency, which
may result in the restraint or prohibition of the consummation of the
transactions contemplated by this Agreement.

                        7.6. Insolvency. There are no attachments, executions,
assignments for the benefit of creditors, or proceedings in bankruptcy or under
any other debtor relief laws pending, or, to Purchaser’s knowledge, threatened
or contemplated against Purchaser or its assets or properties.

                        7.7. Financial Capability. Purchaser has and at Closing
will have the financial capability to complete the transactions contemplated
under this Agreement.

                8. Survival; Knowledge and Materiality.

                        (a) Survival. The respective representations and
warranties of Seller and Purchaser contained herein, and the right to commence
any claim with respect thereto, shall survive Closing for a period of twelve
(12) months, and thereafter shall expire and terminate, and each party shall be
forever released from liability to the other based upon such representations and
warranties except as to matters for which the other party has duly commenced a
proceeding against the defaulting party with regard to the breached
representation or warranty on or prior to such termination date.

                        (b) Knowledge Defined. “Knowledge” as used in this
Agreement with respect to the:

                                (i) Seller shall mean actual current knowledge
(as opposed to constructive or imputed knowledge) of the fact or matter in
question by Brad Homeier, Charlie Becker and Mark Sherman, without their having
any duty to conduct any investigation or inquiry.

                                (ii) Purchaser shall mean actual current
knowledge (as opposed to constructive or imputed knowledge) of the fact or
matter in question by Sheri Ward, David Lambert and William Sonnenfeld, without
their having any duty to conduct any investigation or inquiry.

                        (c) Limitation as to Claims. In the event of any claim
by Purchaser against Seller for breach of representation or warranty under this
Agreement, no claim shall be made by Purchaser or payable by Seller until the
amount of loss or damage of Purchaser exceeds one-half of one percent (0.5%) of
the Purchase Price (the “Cushion”) and Seller shall be obligated only in respect
to the amount of the claims exceeding the Cushion. The aggregate amount paid by
the Seller for breach of warranty shall not exceed ten percent (10.0%) of the
Purchase Price (the “Warranty Claims Ceiling”). Notwithstanding the foregoing
Cushion and Warranty Claims Ceiling, no such limits shall apply or be effective
with respect to any claim arising from the intentional breach or fraud of
Seller.

                9. Condemnation; Risk of Loss. Risk of loss or damage to the
Property by condemnation, eminent domain or similar proceedings (or deed in lieu
thereof), or by fire or any other casualty, from the date hereof through the
Closing Date will be on Purchaser for the first one half of one percent (0.5%)
of the Purchase Price. Thereafter, such risk of loss or damage prior to Closing
shall be on Seller. However, should the loss or damage exceed five percent
(5.0%) of the Purchase Price, either Seller or Purchaser may terminate this
Agreement with neither party having any liability to the other. If, prior to
Closing, a portion of the Property has been taken by condemnation or eminent
domain proceedings (or deed in lieu thereof) but the five percent (5.0%) maximum
loss has not been realized, Purchaser shall consummate the transaction and
receive an assignment of all proceeds of insurance or condemnation awards
attributable to such damage or taking, less reimbursement to Seller of the
reasonable costs it incurred in procuring such proceeds or awards. At Closing,
the Purchaser assumes all hazards of damage to or destruction of the Property or
improvements hereafter placed thereon, and of the taking of the Property or any
part thereof for public use; and agrees that no such damage, destruction or
taking shall constitute a failure of consideration.

                10. Contingencies.

                        (a) Seller’s obligation to consummate the transactions
contemplated hereby is subject to the following conditions:

                                (i) The obtaining of any approvals that may be
required under the HSR Act (as defined in Section 31 below);

                                (ii) Purchaser performing, in all material
respects, its obligations under the Agreement;

                                (iii) Purchaser’s representations and warranties
shall be true and correct in all material respects on and as of the Closing Date
and Purchaser shall have delivered to Seller a certificate to that effect and to
the effect of the matters set forth in Section 10(a)(ii) hereof at Closing (the
“Purchaser’s Closing Certificate”);

                                (iv) The Amended and Restated Fiber Supply
Agreement, among Plum Creek Marketing Inc. (“PC Marketing”) and Escanaba Paper,
in the form attached hereto as Exhibit E (the “Amended and Restated Fiber Supply
Agreement”), shall have been executed by PC Marketing and shall be delivered to
Escanaba Paper on the Closing Date;

                                (v) No suit, action, arbitration or other
proceedings, shall be pending before any court or governmental agency which has
resulted in the restraint or prohibition of the consummation of the transactions
contemplated by this Agreement; and

                                (vi) Seller shall have received the side letter
between Purchaser and Escanaba Paper in the form attached hereto as Exhibit F
(the “Side Letter”), executed by Purchaser and acknowledged by PC Marketing.

                        (b) Purchaser’s obligation to consummate the
transactions contemplated hereby is subject to fulfillment of the following
conditions:

                                (i) The obtaining of any approvals that may be
required under the HSR Act (as defined in Section 31 below);

                                (ii) Seller performing, in all material
respects, its obligations under the Agreement;

                                (iii) Upon payment of the Purchase Price, Seller
shall have obtained such documentation as may be reasonably required by
Purchaser’s Title Company to cause the Unacceptable Encumbrances to be removed
from title; it being understood and agreed that a payoff letter from GECC or
other arrangement reasonably satisfactory to the Purchaser’s Title Company shall
be sufficient to eliminate the Unacceptable Encumbrances identified in Section
4(c)(ii) and (iii);

                                (iv) Seller’s representations and warranties
shall be true and correct in all material respects on and as of the Closing Date
and Seller shall have delivered to Purchaser a certificate to that effect and to
the effect of the matters set forth in Section 10(b)(ii) hereof at Closing (the
“Seller’s Closing Certificate”);

                                (v) The Amended and Restated Fiber Supply
Agreement shall have been executed by Escanaba Paper and shall have been
delivered to Purchaser;

                                (vi) No suit, action, arbitration or other
proceedings, shall be pending before any court or governmental agency which has
resulted in the restraint or prohibition of the consummation of the transactions
contemplated by this Agreement; and

                                (vii) Purchaser shall have received the Side
Letter executed by Escanaba Paper.

                        (c) If the contingencies described above have not been
met or waived on or before November 10, 2005 (the “Drop-Dead Date”), this
Agreement will terminate without any liability to either party, except as to any
parties’ liability for any breach of this Agreement and act or omission of such
party that resulted in the failure of the Closing to occur on or before such
date. Notwithstanding the foregoing, if the only condition to Closing occurring
that has not been satisfied is the condition relating to the expiration or
termination of the waiting period under the HSR Act, the Drop-Dead Date shall be
extended for a period not to exceed 60 days to obtain the consents that may be
required under the HSR Act, subject to the provisions of Section 31 hereof.

                11. Closing.

                        11.1. Closing Costs.

                                (a) Seller shall pay the following costs and
expenses in connection with this transaction:

                                        (i) Seller’s attorney, consulting,
accounting and other advisory fees, if any;

                                        (ii) Subject to apportionment, all
special assessment installments and local improvement district assessment
installments against the Property that are due prior to the Closing Date;

                                        (iii) One-half of transfer taxes due on
the conveyance;

                                (b) Purchaser shall pay the following costs and
expenses in connection with this transaction:

                                        (i) Purchaser’s attorney, consulting,
accounting and other advisory fees, if any;

                                        (ii) Recording fee for Deeds;

                                        (iii) All Title insurance premiums,
search fees and related costs in connection with Purchaser’s obtaining title
insurance on the Property; and

                                        (iv) One-half of transfer taxes due on
the conveyance; and one hundred percent (100%) of the filing fees associated
with a Hart Scott Rodino filing, if any.

                        11.2. Closing Instruments. At the Closing, the following
deliveries shall be made:

                                (a) Seller shall deliver to Buyer the following:

                                        (i) the Deeds (as defined in Section
4(g));

                                        (ii) the Assignment and Assumption
Agreement (as defined in Section 5(c));

                                        (iii) Consents or resolutions of the
board of directors of Seller authorizing the transaction contemplated by this
Agreement;

                                        (iv) Seller’s Certificate of Non-Foreign
Status;

                                        (v) Seller’s Closing Certificate;

                                        (vi) Affidavits reasonably required by
the title insurance company, but only to the extent the same are consistent with
Seller’s limited warranty of title;

                                        (vii) Closing Statement;

                                        (viii) Bill of Sale (for Personal
Property); and

                                        (ix) Titles for vehicles (if any)

                                        (x) If applicable, certificates or other
documents evidencing the transfer of ownership of the ET Equity Interests to
Purchaser, duly executed in blank for transfer.

                                (b) Purchaser shall deliver to Seller the
following:

                                        (i) Cash in the amount of the Purchase
Price and Purchaser’s share of closing costs and prorations;

                                        (ii) the Assignment and Assumption
Agreement;

                                        (iii) Consents or resolutions of Plum
Creek Timber Company, Inc., sole member of the general partner of Purchaser
authorizing the Transaction contemplated by this Agreement;

                                        (iv) Purchaser’s Closing Certificate;

                                        (v) Affidavits required by the title
insurance company, if any;

                                        (vi) Closing Statement;

                                        (vii) If applicable, the 1031
transactional documents.

                        11.3. Pro Rations and Post-Closing Taxes. Property taxes
for the current year, assessments, rents, water and other utilities constituting
liens and applicable Temporary Encumbrances shall be pro-rated as of the
Closing. Seller shall be responsible for the payment in full of all taxes for
all periods prior to the Closing, and Purchaser shall be responsible for the
payment in full of all taxes for all periods as of and subsequent to the
Closing. Purchaser shall be responsible for, and shall indemnify, defend and
hold harmless (which covenants shall survive the Closing) Seller from and
against all of the roll-back or other taxes, if any, (whenever assessed against
Purchaser or Seller) imposed as a result of any change of use by Purchaser or
Purchaser’s assignee in title as of or after Closing. Purchaser shall be
responsible for all real estate compensation taxes or rollback taxes and
penalties, if any, as a result of a change in use or designation of the Property
as of or after Closing, including but not limited to a change from open space,
agricultural, forestland or recreational status. Seller shall be responsible
for, and shall indemnify, defend and hold harmless (which covenants shall
survive the Closing) Purchaser from and against all of the roll-back or other
taxes, if any, (whenever assessed against Purchaser or Seller) imposed as a
result of any change of use by Seller prior to Closing. Seller shall be
responsible for all real estate compensation taxes or rollback taxes and
penalties, if any, as a result of a change in use or designation of the Property
by Seller prior to Closing, including but not limited to a change from open
space, agricultural, forestland or recreational status.

                12. Commission. Purchaser and Seller each represent and warrant
to the other that no broker, agent or finder, licensed or otherwise has been
engaged by it, respectively, in connection with the transaction contemplated by
this Agreement. In the event of any such claim for broker’s, agent’s or finder’s
fee or commission in connection with the negotiation, execution or consummation
of this transaction, the party upon whose alleged statement, representation or
agreement such claim or liability arises shall indemnify, hold harmless and
defend the other party from and against such claim and liability, including
without limitation, reasonable attorney’s fees and court costs. Purchaser and
Seller acknowledge that the representations and warranties contained in this
Paragraph shall survive the Closing.

                13. Possession. Unless a different date is provided for herein,
the Purchaser, subject to the easements, encumbrances, exceptions, restrictions,
and reservations set forth above, shall be entitled to possession of the
Property described in each tract on the Closing Date for that tract.

                14. Default. (a) If Seller defaults (that is, fails to perform
the acts required of it) in its contractual performance herein, Purchaser shall
have the right to exercise any and all rights and remedies available at law or
in equity, including, without limitation, the right to seek specific performance
pursuant to the terms of this Agreement.

                        (b) Purchaser acknowledges that if Purchaser fails to
purchase the Property so as to constitute a default by Purchaser hereunder, for
any reason other than the breach of Seller, Seller shall have the right to
exercise any and all rights and remedies available at law or in equity,
including, without limitation, the right to seek specific performance pursuant
to the terms of this Agreement.

                15. Third Party Consents. Notwithstanding anything to the
contrary in this Agreement, this Agreement shall not constitute an agreement to
assign or transfer any Contracts, Access Rights and Easements, or Personal
Property, if an assignment or transfer or an attempt to make such an assignment
or transfer without the consent or approval of a third party would constitute a
breach or violation thereof or affect adversely the rights of Purchaser or
Seller thereunder; and any transfer or assignment to Purchaser by Seller of any
interest under any such Contracts, Access Rights and Easements, or Personal
Property, that requires the consent or approval of such third party shall be
made subject to such consent or approval being obtained. In the event any such
consent or approval is not obtained on or prior to the Closing Date, Seller
shall continue to cooperate in all reasonable respects with Purchaser in its
efforts to obtain any such consent or approval after the Closing Date until such
time as such consent or approval has been obtained, and Seller will cooperate in
all reasonable respects with Purchaser in any lawful and economically feasible
arrangement to provide that Purchaser shall receive the interest of the Seller
in the benefits under any such Contracts, Access Rights and Easements, or
Personal Property (except that any such arrangement shall not require
performance by Seller as agent); provided that Purchaser shall undertake to and
shall pay or satisfy the corresponding liabilities for the enjoyment of such
benefit to the extent Purchaser would have been responsible therefor if such
consent or approval had been obtained.

                16. Attorneys’ Fees. If either party hereto is required to
retain an attorney to enforce any provision of this Agreement, whether or not a
legal proceeding is commenced, the substantially prevailing party shall be
entitled to reasonable attorneys’ fees regardless of whether at trial, on
appeal, in any bankruptcy proceeding, in an arbitration or without resort to
suit.

                17. Governing Law. This Agreement shall be interpreted,
construed and enforced according to the laws of the State of Michigan.

                18. Notices. Subject to the requirements of any applicable
statute, any notices required or permitted by law or under this Agreement shall
be in writing and shall be (i) personally delivered, (ii) sent by first class
certified or registered mail, return receipt requested, with postage prepaid, or
(iii) dispatched by facsimile transmission (accompanied with reasonable evidence
of receipt of transmission and with a confirmation copy mailed no later than the
day after transmission) to the parties’ addresses set forth below. Either party
may change such address for notice. All notices which are so addressed and paid
for shall be deemed effective when personally delivered, or, if mailed, on the
earlier of receipt or five (5) days after deposit thereof in the U.S. mail; or
if sent via facsimile, the date upon which such facsimile was transmitted and
confirmation of such transmission has been received. Notices shall be addressed
as follows:


  If to Seller:               Escanaba Timber LLC
        Courthouse Plaza N.E.
        Dayton, Ohio 45463
        Attn: Mark Suwyn       with a copy to:               Schulte Roth &
Zabel LLP
        919 Third Avenue
        New York, NY 10022
        Attn: Robert Goldstein, Esq.
        Facsimile: 212-593-5955       If to Purchaser:               Plum Creek
Timberlands, L.P.
        999 Third Avenue, Suite 4300
        Seattle, WA 98104
        Attn: William R. Brown
        Facsimile: 206-467-3790               with a copy to:               Plum
Creek Timberlands, L.P.
        999 Third Avenue, Suite 4300
        Seattle, WA 98104
        Attn: Sheri L. Ward
        Facsimile: 206-467-3799


                19. Time of Performance. Time is of the essence of this
Agreement and of all acts required to be done and performed by the parties
hereto, including, but not limited to, the proper tender of each of the sums
required by the terms hereof to be paid.

                20. Paragraph Headings. The word or words appearing at the
commencement of paragraphs and subparagraphs of this Agreement are included only
as a guide to the contents thereof and are not to be considered as controlling,
enlarging or restricting the language or meaning of those paragraphs or
subparagraphs.

                21. Invalidity. In the event any portion of this Agreement
should be held to be invalid by any court of competent jurisdiction, such
holding shall not affect the remaining provisions hereof unless the court’s
ruling includes a determination that the principal purpose and intent of this
Agreement are thereby defeated.

                22. Legal Relationships. The parties to this Agreement execute
the same solely as a seller and a purchaser. No partnership, joint venture or
joint undertaking shall be construed from these presents, and except as herein
specifically provided, neither party shall have the right to make any
representation for, act on behalf of, or be liable for the debts of the other.
All terms, covenants and conditions to be observed and performed by either of
the parties hereto shall be joint and several if entered into by more than one
person on behalf of such party, and a default by any one or more of such persons
shall be deemed a default on the part of the party with whom said person or
persons are identified. No third party is intended to be benefited by this
Agreement.

                23. Assignment; Successors. Subject to the provisions of Section
30, Purchaser may not sell, transfer, assign, pledge or encumber its interest in
this Agreement without the prior written consent of Seller. Subject to the
restrictions contained herein, the rights and obligations of the Seller and
Purchaser shall inure to the benefit of and be binding upon their respective
estates, heirs, executors administrators, successors, successors-in-trust and
assigns. The foregoing notwithstanding, Purchaser may partially assign this
Agreement to any entity wholly owned or controlled by Purchaser; provided that
such assignment shall not relieve Purchaser of its obligations hereunder to the
extent such assignee fails to timely perform any such obligations, and provided
further that any assignee shall become a party to the Side Letter and be bound
by the terms thereof as if such assignee and the Purchaser were the sole owner
of the Property.

                24. Entire Agreement. All understandings and agreements
previously existing between the parties, if any, are merged into this Agreement,
which alone fully and completely expresses their agreement, and the same is
entered into after full investigation, neither party relying upon any statement
or representation made by the other not embodied herein. This Agreement may be
modified only by a written amendment executed by all parties.

                25. Interpretation. This Agreement has been reviewed by both
parties and each party has had the opportunity to consult with independent
counsel with respect to the terms hereof and has done so to the extent that such
party desired. No stricter construction or interpretation of the terms hereof
shall be applied against either party as the drafter hereof.

                26. Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original instrument. All
such counterparts together shall constitute a fully executed Agreement.

                27. Survival. All representations and warranties set forth in
this Agreement, shall survive Closing solely for the time and on the conditions
set forth in this Agreement. The provisions of Sections 34 and 35 shall survive
Closing for so long as the Supply Agreement remains in effect.

                28. Amendment. This Agreement may not be modified or amended
except by the written agreement of the parties.

                29. Confidentiality. Subject to the provisions of Paragraph (c)
below:

                        (a)     Neither Seller nor Purchaser shall disclose the
content or substance of this Agreement to any individual, firm, partnership,
corporation, entity, governmental authority, or other party except advisors,
agents, lenders, shareholders, officers, directors and representatives assisting
each respective party in connection with this transaction, until such disclosure
is (i) agreed upon in writing and then only to accomplish the consents and
approvals required hereunder or (ii) required by applicable law.

                        (b)     No press releases or other public statements
concerning this Agreement or the transactions contemplated hereby shall be made
by either party without the prior written approval of the other, except as
required by applicable law. The parties agree that they will work with each
other in good faith to prepare a joint release or approve a singular release as
requested by one party.

                        (c)     Each party hereto, its representatives, agents
and employees shall hold in strict confidence and shall not use or disclose to
any person or organization any information or data concerning this Agreement or
the transaction contemplated hereby except to the extent that (i) said
information has been published or constitutes a matter of public knowledge or
record; (ii) such disclosure is reasonably necessary for communications with and
reporting to the board of directors or other governing body of either party or
reasonably appears to be required by a governmental agency having jurisdiction
over the parties; (iii) such information is necessary in connection with any
suit brought to enforce the obligations of any party hereunder; or (iv) if based
upon the legal opinion of counsel for the disclosing party, that such counsel
reasonably believes that disclosure is necessary or desirable to avoid conflict
with or violation of any governmental law, rule or regulation.

                30. Exchange/Transfer of Assets. (a) Each party may desire to
complete all or a portion of this transaction as part of so-called Section 1031
tax-deferred exchange. Each party agrees to cooperate with the other in
documenting and completing such exchange by agreeing that each party may
transfer their respective rights and obligations under this Agreement to their
respective qualified intermediary. Purchaser agrees to accept Seller’s qualified
intermediary, if any, as the assigned Seller of the Property for all purposes of
this Agreement. Seller agrees to accept Purchaser’s qualified intermediary, if
any, as the assigned Purchaser of the Property for all purposes of this
Agreement Each party shall bear its own costs associated with such assignment
and exchange. Except for a transfer of rights pursuant to Section 1031, neither
party may assign this Agreement without the prior written consent of the other
party.

                        (b)        Seller shall effect the transfer of all or
any portion of the Assets described hereunder to Purchaser by conveying the
Assets to one or more newly-formed wholly-owned subsidiaries of Seller (each, a
“Seller Subsidiary”), whereupon Purchaser would purchase and acquire at Closing
100% of the equity interests of each such subsidiary (such equity interests, the
“ET Equity Interests”) which shall comprise all of the Assets being acquired by
Purchaser hereunder. Such transfer of Assets shall occur not more than two (2)
business days prior to the Closing Date. Seller shall provide Purchaser with all
documents reasonably requested by Purchaser with respect to the formation and
structure of any Seller Subsidiary. Upon not less than ten business days written
notice to Seller, Purchaser may require that Seller transfer such Assets to
multiple Seller Subsidiaries so as to, in a manner reasonably acceptable to
Seller, separate the Assets in a manner that will facilitate any contemplated
Section 1031 tax deferred exchange contemplated by Purchaser. Seller and
Purchaser shall reasonably agree upon the form of assignment or conveyancing
instruments to evidence the transfer of the ownership interests of such
subsidiary or subsidiaries. In addition, at Closing, Seller shall provide the
following representations and warranties which shall survive Closing for one (1)
year:

                                i.       LLC. [the limited liability company or
companies to be formed] is a limited liability company duly formed, validly
existing, and in good standing under the laws of the state of Delaware, and has
all requisite power and authority to own, lease and operate the Assets and to
carry on the business presently conducted by it.

                                ii.       LLC Agreement. The copy of the
Certificate of Formation and the Operating Agreement of [the limited liability
company or companies to be formed] that have been delivered to Purchaser are
true, correct and complete and are currently in full force and effect. There
have been no modifications or amendments thereto.

                                iii.       Sole Owner. Seller is the sole owner
of [the limited liability company or companies to be formed] and is the only
entity or person entitled to any ownership interests therein of any nature
whatsoever, legal or equitable, whether as assignee, or otherwise.

                                iv.       Ownership Interests. [The limited
liability company or companies to be formed] does not own any capital stock or
other securities of any corporation or an equity interest in any limited
liability company, partnership, joint venture, trust, association or any
business entity.

                                v.       Liabilities. [The limited liability
company or companies to be formed] is not indebted to any business entity, nor
subject to any liabilities except as to utilities, property taxes, insurance and
similar matters incurred in the ordinary course of business, all of which have
been paid or will be paid in the ordinary course of business.

                                vi.       Title to Assets. [The limited
liability company or companies to be formed] has the same level of title to the
Assets that Seller had immediately prior to the transfer, subject to the same
liens, charges, encumbrances and restrictions as such Assets were subject to
prior to such transfer.

                                vii.       Disregarded Entity. Seller has
satisfied all IRS “check the box” regulations required to designate [the limited
liability company or companies to be formed] as a disregarded entity for federal
income tax purposes.

                        c.       Purchaser Inspection Rights. Purchaser and
Seller shall cooperate in good faith in connection with executing any and all
documents and otherwise taking any and all steps required to transfer all Assets
to [the limited liability company or companies to be formed]. Purchaser shall
have the right to review any and all schedules, transfer documents and Seller’s
records to determine that all Assets have been appropriately transferred or will
occur in a manner reasonably acceptable to Purchaser.

                31. Hart-Scott-Rodino. Each of Purchaser, on the one hand, and
the Seller, on the other hand, shall use its reasonable best efforts to obtain
all requisite approvals and authorizations for the transactions contemplated by
this Agreement under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended (the “HSR Act”) and shall (i) cooperate in all respects with each
other in connection with any filing or submission and in connection with any
investigation or other inquiry, including any proceeding initiated by a private
party; (ii) keep the other party informed of any communication received by such
party from, or given by such party to, the Federal Trade Commission (the “FTC”),
the Antitrust Division of the Department of Justice (the “DOJ”) or any other
governmental entity and of any communication received or given in connection
with any proceeding by a private party, in each case regarding any of the
transactions contemplated hereby and thereby; and (iii) consult with each other
in advance of any meeting or conference with, the FTC, the DOJ or any such other
governmental entity or, in connection with any proceeding by a private party,
with any other person, and to the extent permitted by the FTC, the DOJ or such
other applicable governmental entity or other person, give the other party the
opportunity to attend and participate in such meetings and conferences. Seller
and Purchaser shall seek early termination of the waiting period under the HSR
Act.

                32. Acreage. Seller is selling and Purchaser is purchasing the
Property by the tract or parcel only. The parties understand and agree that the
exact acreage of the Property is not guaranteed by Seller.

                33. Recording. Neither Seller nor Purchaser shall record this
Contract or any memorandum hereof.

        [No Further Text on This Page; Signature Page Follows]

        IN WITNESS WHEREOF, the parties hereto have executed this instrument in
duplicate the day and year first above written.


  SELLER:       ESCANABA TIMBER LLC           By:      /s/ PETER H. VOGEL, JR.  
Name:  Peter H. Vogel, Jr.   Title:  President and CEO

--------------------------------------------------------------------------------

      [Purchaser Signature Page Purchase and Sale Agreement]

        IN WITNESS WHEREOF, the parties hereto have executed this instrument in
duplicate the day and year first above written.


PURCHASER:       PLUM CREEK TIMBERLANDS, L.P.           By Plum Creek Timber I,
L.L.C.   Its General Partner         Attest:     By:   /s/ RICK R. HOLLEY
By:   /s/ SHERI L. WARD Name   Rick R. Holley Name   Sheri L. Ward
Title   President and CEO Title   Assistant Secretary

--------------------------------------------------------------------------------


INDEX OF OMITTED EXHIBITS       Exhibits A. Legal Descriptions B.   Affidavit to
Title Company C. Assignment and Assumption Agreement D. Form of Deed E. Amended
and Restated Fiber Supply Agreement F. Side Letter             Schedules 1.1 (b)
Contracts 1.1 (d) Personal Property 4 (f) Temporary Encumbrances 5 (c) Existing
Environmental Reports 6.4 Violation or Conflicts 6.5 Defaults 6.7 Environmental
Matters 6.8 Suits, Actions or Proceedings 6.9 Governmental Compliance 6.10
Disposition of Assets


Plum Creek agrees that it will furnish to the Securities and Exchange Commission
a copy of any of the preceding omitted exhibits and schedules upon request.
